      Case 3:20-cv-00040-DHB-BKE Document 2 Filed 06/16/20 Page 1 of 2

                     IN THE UNITED STATES DISTRICT COURT

                    FOR THE SOUTHERN DISTRICT OF GEORGIA

                                   DUBLIN DIVISION

KENNETH MARTIN GLENN,                )
                                     )
          Plaintiff,                 )
                                     )
      v.                             )                   CV 320-040
                                     )
AUTRY STATE PRISON;                  )
COMMISSIONER GREG DOZIER;            )
COMMISSIONER TIMOTHY WARD;           )
ROBERT TOOLE; MR. KRICKMER;          )
WARDEN WALTER BERRY; MR.             )
GAMMAGE; MR. SHAVERS; MRS.           )
WILSON; MR. ALLI; HENDRIX;           )
MR. HODGE; MR. LEE; MRS. SPAIN; MR. )
MUZZY; SERGEANT MURRAY; MR.          )
WILLIAMS; DOCTOR MARK WOOD;          )
BRADFORD; MR. COX; MRS. ELLIS;       )
MRS. JACKSON; and MRS. ANDERSON, )
                                     )
          Defendants.                )
                                _________

                                        ORDER
                                        _________

      Plaintiff filed this case in the Southern District of Georgia even though the majority of

the named defendants are located in Mitchell County, Georgia, and the events in Plaintiff’s

complaint allegedly occurred in Mitchell County. (See doc. no. 1.) Because Mitchell

County is in the Middle District of Georgia, the proper venue is the Albany Division of the

Middle District of Georgia. 28 U.S.C. § 1391(b).

      In the interest of justice, instead of dismissing this action, the Court ORDERS it

TRANSFERRED to the Middle District of Georgia, Albany Division.                    28 U.S.C.
      Case 3:20-cv-00040-DHB-BKE Document 2 Filed 06/16/20 Page 2 of 2




§ 1406(a). The Court also DIRECTS the Clerk to forward the file to that District.

       SO ORDERED this 16th day of June, 2020, at Augusta, Georgia.




                                         2
